DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US 8,006,698) in view of David (US 2012/0103330).
As to claim 1, Boehm discloses a nebulizer comprising an aerosol generator (2), a nebulizing chamber (3), and an outlet (8), wherein the aerosol generator (2) is configured to release an aerosol into the nebulizing chamber (3) (Column 2, lines 59-65) and the outlet (8) is configured to allow removal of the aerosol from the nebulizing chamber (3) (Column 3, lines 8-12), wherein the aerosol generator includes an annular aerosol guide (Examiner’s Annotated Figure 1) defined by an inner wall and outer wall (Figure 1).
However, Boehm fails to disclose a nebulizer wherein a wetting surface is provided in the nebulizing chamber, said wetting surface being provided on a plastic component, wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface, wherein the annular aerosol guide is defined by the inner wall comprising the wetting surface, and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer, and wherein the wetting surface comprises a fluorinated wetting surface formed directly on the plastic component.
David discloses that a nebulizer or components of a nebulizer may be made of a plastic material (Paragraph 168, 169, 179, Elements may be made of polyethylene).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm with the disclosures of David providing the nebulizer or components of the nebulizer to be of a plastic material since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.
David further discloses an improvement integrated into an medicinal inhalation device (100), wherein a wetting surface is provided in a nebulizing chamber (Paragraphs 180-181, A diamond like glass coating, which may be combined with a fluorinated compound to form a compound (Paragraph 38), may be applied to all surfaces of a nebulizer or particular surfaces, as desired), said wetting surface being provided on a plastic component (As modified, Paragraph 168, Paragraph 168, 169, 179, Elements may be made of polyethylene; Examiner interprets the combination of disclosures as putting forth that the  elements of the device may be made of plastic, and the coating may be applied to any element of the device, including those components made of plastic), wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (By admission of Applicant, application of the coating provides for the claimed function), wherein the annular aerosol guide is defined by the inner wall comprising the wetting surface (Paragraph 180, The coating is applied to all surfaces), wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer (Paragraph 181, application of the coating minimizes adhesion, which increases the cross-sectional area of the guide, due to a lack of adherence of fluid, and increases output as less fluid is adhering), wherein the wetting surface comprises a fluorinated wetting surface (David, Paragraph 38) formed directly on the plastic component (David, Paragraph 168, the container may be made of a plastic material; Paragraph 180, the coating may be applied to all surfaces of the nebulizer; Paragraph 38, Examiner interprets the covalently bonded fluorinated compound and coating as a single coating; Paragraph 15, the coating (which includes the fluorinated compound) is applied directly to the (plastic) surface of the component).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm with the improved structure of David, providing the nebulizer to include a wetting surface provided in the nebulizing chamber (Boehm, 3) (David, Paragraphs 180-181, A diamond like glass coating, which may be combined with a fluorinated compound (Paragraph 38), may be applied to any surfaces of a nebulizer or particular surfaces, as desired). In the event it is found that David does not teach arranging of the wetting surface of claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the wetting surface in the nebulizing chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated by the disclosures of David to arrange the wetting surface anywhere in the nebulizer in order to minimize adhesion of fluid (David, Paragraph 181, lines 28-31).
As modified, it would have been obvious to arrange said wetting surface being on a plastic component (As modified, Paragraph 168, The container may be of a plastic material, which would provide for the coating being placed on a plastic component), wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (By admission of Applicant, application of the coating provides for the claimed function), wherein the annular aerosol guide (Examiner’s Annotated Figure 1) is defined by the inner wall comprising the wetting surface (As modified, David, Paragraph 180-181, All surfaces of the nebulizer may be wetted; Placement of the coating on the surface of the aerosol guide is an obvious arrangement of parts, In re Japikse, 86 USPQ 70, in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31)), and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer (Paragraph 181, application of the coating minimizes adhesion, which increases the cross-sectional area of the guide, due to a lack of adherence of fluid, and increases output as less fluid is adhering), wherein the wetting surface comprises a fluorinated wetting surface (David, Paragraph 38) formed directly on the plastic component (David, Paragraph 168, the container may be made of a plastic material; Paragraph 180, the coating may be applied to all surfaces of the nebulizer; Paragraph 38, Examiner interprets the covalently bonded fluorinated compound and coating as a single coating; Paragraph 15, the coating (which includes the fluorinated compound) is applied directly to the (plastic) surface of the component), in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31).

    PNG
    media_image1.png
    715
    580
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Boehm in view of David discloses the nebulizer according to claim 1, wherein the aerosol generator (2) comprises a nozzle (10).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of David and Wunderlich (US 5,957,389).
Regarding claim 3, Boehm in view of David discloses the nebulizer according to claim 1, but fails to disclose a nebulizer wherein the nebulizing chamber (3) comprises an aerosol guide which connects the aerosol generator (2) to the outlet (8), and the aerosol guide comprises the wetting surface.
Wunderlich discloses a nebulizer wherein a nebulizing chamber (1) comprises an aerosol guide (6) which connects an inlet (3) to an outlet (4) (Column 2, lines 23-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of David with the disclosures of Wunderlich, further providing the nebulizing chamber (Boehm, 3) to include an aerosol guide (Wunderlich, 6), which connects the inlet (aerosol generator (Boehm, 2)) to the outlet (Boehm, 8) (Wunderlich, Column 2, lines 23-28), in order to avoid excessively large droplets from moving through the device, and therefore increase the yield of withdrawable aerosol, as disclosed by Wunderlich (Column 2, lines 28-34).
David discloses any surface of a nebulizer may be wetted (Paragraphs 180-181).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of David and Wunderlich with the disclosures of David, providing the aerosol guide (Wunderlich, 6) to include the wetting surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated by the disclosures of David to place the coating in a desired location, including on the aerosol guide, in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31).
As to claim 4, Boehm in view of David and Wunderlich discloses the nebulizer according to claim 3, wherein a surface of the aerosol guide (Wunderlich, 6) comprises the wetting surface (As modified, David, Paragraph 180-181, All surfaces of the nebulizer may be wetted; Placement of the coating on the surface of the aerosol guide is an obvious arrangement of parts, In re Japikse, 86 USPQ 70, in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31)). 
As to claim 5, Boehm in view of David and Wunderlich discloses the nebulizer according to claim 3, wherein an edge of the aerosol guide (Wunderlich, 6) comprises the wetting surface (As modified, David, Paragraph 180-181, All surfaces of the nebulizer may be wetted; Placement of the coating on the edge of the aerosol guide is an obvious arrangement of parts, In re Japikse, 86 USPQ 70, in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31)).
As to claim 6, Boehm in view of David and Wunderlich discloses the nebulizer according to claim 1, but fails to disclose a nebulizer wherein the nebulizing chamber (3) comprises an aerosol guide and wherein the aerosol guide comprises a passage and the passage comprises the wetting surface.
Wunderlich discloses a nebulizer wherein a nebulizing chamber (1) comprises an aerosol guide (6) and wherein the aerosol guide (Wunderlich, 6) comprises a passage (Wunderlich, Figure 1, The space within the guide). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of David with the disclosures of Wunderlich, further providing the nebulizing chamber (Boehm, 3) to include an aerosol guide (Wunderlich, 6) and wherein the aerosol guide (Wunderlich, 6) comprises a passage (Wunderlich, Figure 1, The space within the guide), in order to avoid excessively large droplets from moving through the device, and therefore increase the yield of withdrawable aerosol, as disclosed by Wunderlich (Column 2, lines 28-34).
David discloses any surface of a nebulizer may be wetted (Paragraphs 180-181).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of David and Wunderlich with the disclosures of David, providing the passage of the aerosol guide (Wunderlich, 6) to include the wetting surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated by the disclosures of David to place the coating in a desired location, including in the passage of the aerosol guide, in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31). 
Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich (US 5,957,389) in view of David.
As to claim 1, Wunderlich discloses a nebulizer comprising an aerosol generator (3), a nebulizing chamber (1), and an outlet (4), wherein the aerosol generator (3) is configured to release an aerosol into the nebulizing chamber (3) (Column 1, lines 51-57) and the outlet (4) is configured to allow removal of the aerosol from the nebulizing chamber (3) (Column 1, lines 57-58), wherein the aerosol generator includes an aerosol guide (6), defined by an inner wall and an outer wall (Figure 2A, The inner and outer walls of 8).
However, Wunderlich fails to disclose the aerosol guide being annular.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the aerosol guide annular, since it has been held that shape is a matter of choice which a person of ordinary skill in the art would have found absent persuasive evidence that the particular configuration is critical. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Wunderlich further fails to disclose a nebulizer that wherein a wetting surface is provided in the nebulizing chamber, said wetting surface being provided on a plastic component, wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface, wherein the aerosol generator includes an annular aerosol guide defined by an inner wall comprising the wetting surface and an outer wall, and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer.
David discloses that a nebulizer or components of a nebulizer may be made of a plastic material (Paragraph 168, 169, 179, Elements may be made of polyethylene).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wunderlich with the disclosures of David providing the nebulizer or components of the nebulizer to be of a plastic material since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.
David further discloses an improvement integrated into an medicinal inhalation device (100), wherein a wetting surface is provided in a nebulizing chamber (Paragraphs 180-181, A diamond like glass coating, which may be combined with a fluorinated compound to form a compound (Paragraph 38), may be applied to all surfaces of a nebulizer or particular surfaces, as desired), said wetting surface being provided on a plastic component (As modified, Paragraph 168, Paragraph 168, 169, 179, Elements may be made of polyethylene; Examiner interprets the combination of disclosures as putting forth that the  elements of the device may be made of plastic, and the coating may be applied to any element of the device, including those components made of plastic), wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (By admission of Applicant, application of the coating provides for the claimed function), wherein the annular aerosol guide is defined by the inner wall comprising the wetting surface (Paragraph 180, The coating is applied to all surfaces), wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer (Paragraph 181, application of the coating minimizes adhesion, which increases the cross-sectional area of the guide, due to a lack of adherence of fluid, and increases output as less fluid is adhering), wherein the wetting surface comprises a fluorinated wetting surface (David, Paragraph 38) formed directly on the plastic component (David, Paragraph 168, the container may be made of a plastic material; Paragraph 180, the coating may be applied to all surfaces of the nebulizer; Paragraph 38, Examiner interprets the covalently bonded fluorinated compound and coating as a single coating; Paragraph 15, the coating (which includes the fluorinated compound) is applied directly to the (plastic) surface of the component).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wunderlich with the improved structure of David, providing the nebulizer to include a wetting surface provided in the nebulizing chamber (Wunderlich, 1) (David, Paragraphs 180-181, A diamond like glass coating, which may be combined with a fluorinated compound (Paragraph 38), may be applied to any surfaces of a nebulizer or particular surfaces, as desired). In the event it is found that David does not teach arranging of the wetting surface of claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the wetting surface in the nebulizing chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated by the disclosures of David to arrange the wetting surface anywhere in the nebulizer in order to minimize adhesion of fluid (David, Paragraph 181, lines 28-31).
As modified, it would have been obvious to arrange said wetting surface being on a plastic component (As modified, Paragraph 168, The container may be of a plastic material, which would provide for the coating being placed on a plastic component), wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (By admission of Applicant, application of the coating provides for the claimed function), wherein the annular aerosol guide (Wunderlich, 6) is defined by the inner wall comprising the wetting surface (As modified, David, Paragraph 180-181, All surfaces of the nebulizer may be wetted; Placement of the coating on the surface of the aerosol guide is an obvious arrangement of parts, In re Japikse, 86 USPQ 70, in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31)), and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer (Paragraph 181, application of the coating minimizes adhesion, which increases the cross-sectional area of the guide, due to a lack of adherence of fluid, and increases output as less fluid is adhering), wherein the wetting surface comprises a fluorinated wetting surface (David, Paragraph 38) formed directly on the plastic component (David, Paragraph 168, the container may be made of a plastic material; Paragraph 180, the coating may be applied to all surfaces of the nebulizer; Paragraph 38, Examiner interprets the covalently bonded fluorinated compound and coating as a single coating; Paragraph 15, the coating (which includes the fluorinated compound) is applied directly to the (plastic) surface of the component), in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31).
Regarding claim 7, Wunderlich in view of David discloses the nebulizer according to claim 1, wherein the nebulizing chamber (1) has a delimiting wall (5), but fails to disclose the delimiting wall comprising the wetting surface. 
David discloses any surface of a nebulizer may be wetted (Paragraphs 180-181).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wunderlich with the disclosures of David, providing the delimiting wall (Wunderlich, 5) to include the wetting surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated by the disclosures of David to place the coating in a desired location, including on the delimiting wall, in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31).
Regarding claim 8, Wunderlich in view of David discloses, wherein an area of the nebulizing chamber comprises a filter area (the area about impact face 7), but fails to disclose the filter area comprises the wetting surface. 
David discloses any surface of a nebulizer may be wetted (Paragraphs 180-181).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wunderlich with the disclosures of David, providing the filter area (Wunderlich, the area about impact face 7) to include the wetting surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated by the disclosures of David to place the coating in a desired location, including in the filter area, in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31).
Regarding claim 9, Wunderlich in view of David discloses, wherein the nebulizer chamber (1) comprises a baffle surface (7), but fails to disclose the baffle surface comprises the wetting surface.
David discloses any surface of a nebulizer may be wetted (Paragraphs 180-181).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wunderlich with the disclosures of David, providing the delimiting wall (Wunderlich, 5) to include the wetting surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated by the disclosures of David to place the coating in a desired location, including on the baffle surface, in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31).
Regarding claim 10, Wunderlich in view of David discloses the nebulizer according to claim 1, wherein the nebulizing chamber comprises a reservoir (2), the aerosol generator is configured to cooperate with the reservoir (2) (Column 1, lines 51-54), but fails to disclose the reservoir comprises the wetting surface.
David discloses any surface of a nebulizer may be wetted (Paragraphs 180-181).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wunderlich with the disclosures of David, providing the delimiting wall (Wunderlich, 5) to include the wetting surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated by the disclosures of David to place the coating in a desired location, including on the reservoir, in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31).
As to claim 11, Wunderlich discloses a method for producing a nebulizer having a wetting surface, which comprises the steps of:
producing a nebulizer comprising an aerosol generator (3), a nebulizing chamber (1), and an outlet (4), (Column 1, lines 51-57), said aerosol generator (3) being configured to release an aerosol into the nebulizing chamber (1) (Column 1, lines 51-57) and the outlet (4) being configured to allow removal of the aerosol from the nebulizing chamber (1) (Column 1, lines 57-58);
wherein the aerosol generator includes an aerosol guide (6) defined by an inner wall and an outer wall (Figure 1).
However, Wunderlich fails to disclose the aerosol guide being annular.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the aerosol guide annular, since it has been held that shape is a matter of choice which a person of ordinary skill in the art would have found absent persuasive evidence that the particular configuration is critical. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Wunderlich further fails to disclose a method wherein a wetting surface is provided on a plastic component in the nebulizing chamber, said wetting surface being provided by fluorination of the plastic component, wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface, and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer, wherein the wetting surface comprises a fluorinated wetting surface formed directly on the plastic component.
David discloses that a nebulizer or components of a nebulizer may be made of a plastic material (Paragraph 168, 169, 179, Elements may be made of polyethylene).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm with the disclosures of David providing the nebulizer or components of the nebulizer to be of a plastic material since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.
David further discloses an improvement integrated into an medicinal inhalation device (100), wherein a wetting surface is provided in a nebulizing chamber (Paragraphs 180-181, A diamond like glass coating, which may be combined with a fluorinated compound to form a compound (Paragraph 38), may be applied to all surfaces of a nebulizer or particular surfaces, as desired), said wetting surface being provided on a plastic component (As modified, Paragraph 168, Paragraph 168, 169, 179, Elements may be made of polyethylene; Examiner interprets the combination of disclosures as putting forth that the  elements of the device may be made of plastic, and the coating may be applied to any element of the device, including those components made of plastic), wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (By admission of Applicant, application of the coating provides for the claimed function), wherein the annular aerosol guide is defined by the inner wall comprising the wetting surface (Paragraph 180, The coating is applied to all surfaces), wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer (Paragraph 181, application of the coating minimizes adhesion, which increases the cross-sectional area of the guide, due to a lack of adherence of fluid, and increases output as less fluid is adhering), wherein the wetting surface comprises a fluorinated wetting surface (David, Paragraph 38) formed directly on the plastic component (David, Paragraph 168, the container may be made of a plastic material; Paragraph 180, the coating may be applied to all surfaces of the nebulizer; Paragraph 38, Examiner interprets the covalently bonded fluorinated compound and coating as a single coating; Paragraph 15, the coating (which includes the fluorinated compound) is applied directly to the (plastic) surface of the component).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wunderlich with the improved method steps of David, providing the nebulizer to include a wetting surface provided in the nebulizing chamber (Wunderlich, 1) (David, Paragraphs 180-181, A diamond like glass coating, which may be combined with a fluorinated compound (Paragraph 38), may be applied to any surfaces of a nebulizer or particular surfaces, as desired). In the event it is found that David does not teach arranging of the wetting surface of claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the wetting surface in the nebulizing chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated by the disclosures of David to arrange the wetting surface anywhere in the nebulizer in order to minimize adhesion of fluid (David, Paragraph 181, lines 28-31).
As modified, it would have been obvious to arrange said wetting surface being on a plastic component (As modified, Paragraph 168, The container may be of a plastic material, which would provide for the coating being placed on a plastic component), wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (By admission of Applicant, application of the coating provides for the claimed function), wherein the annular aerosol guide (6) is defined by the inner wall comprising the wetting surface (As modified, David, Paragraph 180-181, All surfaces of the nebulizer may be wetted; Placement of the coating on the surface of the aerosol guide is an obvious arrangement of parts, In re Japikse, 86 USPQ 70, in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31)), and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer (Paragraph 181, application of the coating minimizes adhesion, which increases the cross-sectional area of the guide, due to a lack of adherence of fluid, and increases output as less fluid is adhering), wherein the wetting surface comprises a fluorinated wetting surface (David, Paragraph 38) formed directly on the plastic component (David, Paragraph 168, the container may be made of a plastic material; Paragraph 180, the coating may be applied to all surfaces of the nebulizer; Paragraph 38, Examiner interprets the covalently bonded fluorinated compound and coating as a single coating; Paragraph 15, the coating (which includes the fluorinated compound) is applied directly to the (plastic) surface of the component), in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31).
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich in view of David and Varanasi (US 2009/0283611).
Regarding claims 13-18, Wunderlich in view of David discloses the nebulizer according to claim 1.
However, Wunderlich in view of David fails to disclose a nebulizer wherein the wetting surface has
a surface tension between 35 and 400 millinewtons per meter
or a surface tension between 44 and 73 millinewtons per meter
or a surface tension between 50 and 72 millinewtons per meter
or an average surface roughness value between 6.3 and 0.006 or between 1.6 and 0.01 or between 0.5 and 0.006.
Varanasi discloses the general condition of optimizing a surface tension (Paragraph 34) or roughness (Paragraph 42, lines 1-5) in order to provide for a desired behavior in the interaction of a liquid and the surface (Paragraphs 34 and 42). While Varanasi fails to disclose the claimed ranges, Applicant has made no disclosure that the claimed range is critical. Therefore, it would have been obvious to one having ordinary skill in the art at the time of this invention to modify Wunderlich in view of David to feature surfaces with the claimed ranges of surface tensions and surface roughness, since it has been held ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would recognize that optimizing of the surface tension and roughness would provide for a desired behavior in interaction of a liquid and the surface, upon contact. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a nebulizer wherein the wetting surface has
a surface tension between 35 and 400 millinewtons per meter
or a surface tension between 44 and 73 millinewtons per meter
or a surface tension between 50 and 72 millinewtons per meter
or an average surface roughness value between 6.3 and 0.006 or between 1.6 and 0.01 or between 0.5 and 0.006 in order to provide for a desired behavior in interaction of a liquid and the surface, upon contact.
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 
As to Applicant’s position that David fails to disclose the fluorine coating being applied directly on the plastic component, David discloses that the device may be made of plastic (Paragraph 168, 169, 179). David further discloses that the coating may applied to any of the components of the device (Paragraphs 180-181). Applicant discloses David’s disclosure that the fluoride material may be applied over the non-metal coating. David also discloses that the non-metal material may be treated with the fluorinated material to form a covalently bonded substance (Paragraph 38). Examiner interprets this substance as one substance, as opposed to two substances. This substance is applied directly to the surface of the device, which as disclosed in paragraphs (168, 169, and 179) may be plastic surfaces.
As to Applicant’s position that David discusses the undesirable effects of components with high surface energy, the passage upon which Applicant relies is speaking to certain components of the device, and not the device as a whole.
As to Applicant’s position that David speaks to the advantage of low surface energies, the section is not speaking to compounds with a fluorinated composition, as evidenced by the passage diving into the fluorinated composition at a later point in the discussion.
As to Applicant’s position that David speaks to the coatings having the benefit of poor wettability and low surface energy, as well as the position that the treatment does not substantially increase surface energy, the cited embodiment does not reference the fluorinated configuration of the coating.
Applicant’s remaining arguments with respect to claim(s) 2-10 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752